DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/486,356, filed on August 15, 2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 15, 2022, and January 26, 2022 (7 pages), are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
The information disclosure statement filed January 26, 2022 (15 pages) fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. EP 2255368, provided without translation, has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed January 26, 2022 (15 pages) fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. KR 101593255, EPO Pub 2005504, and EPO Pub 3607605 do not appear to have been provided. The corresponding WIPO publications provided as translations are not properly listed on the information disclosure statement in compliance with 37 CFR 1.98(a)(1) and have been placed in the application file, but the information referred to therein has not been considered. The three one page NPL documents each coded as “Foreign Reference” and consisting of Espacenet result lists have been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2010/0053844 to Eilertsen.
Eilertsen (FIG. 3-7) discloses a supercapacitor apparatus, comprising:
a plurality of cells (each cell as shown in FIG. 4: 300)
each of the cells having a plurality of pairs of supercapacitors (paragraph 36, FIG. 1-3),
each of the supercapacitors within each of the cells (300) interconnected to one or more supercapacitors within the same respective cell (as shown in FIG. 4, paragraph 34-35) and to one or more supercapacitors in one or more adjacent cells (FIG. 5-6, paragraph 40,43), the interconnection (N.B., not required to be direct or adjacent connection such as a common portion of the same electrode) of the supercapacitors representing a parallel-series configuration (paragraph 34-35: parallel within cells; paragraph 40: series in a stack). 
Claim 23
Eilertsen discloses the supercapacitor apparatus of claim 22, wherein the supercapacitors interconnected in the parallel-series configuration are configured to provide an internally balanced supercapacitor apparatus having a stand-off voltage of at least 10 volts (paragraph 16: 15V; Abstract, paragraph 5: no need for cell balancing).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,275,538 (hereinafter ‘538). Although the claims at issue are not identical, they are not patentably distinct from each other, as shown below.
Regarding claims 1-12, ‘538 claims the subject matter of claims 1-12 in ‘538 claims 1-11.
Regarding claims 13-14, ‘538 claims the subject matter of claims 13-14 in ‘538 claim 12.
Regarding claims 15-23, ‘538 claims the subject matter of claims 15-23 in ‘538 claims 13-21.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20150306698 (see, e.g., FIG. 13); and US 20130335885 (see, e.g., FIG. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848